1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 INARA CEDRINS,

 8          Plaintiff-Appellant,

 9 v.                                                                                    NO. 30,575

10 JAMES and SHARON PREWITT,
11 RAMESH KUMAR SHRESTHA,

12          Defendants-Appellees.


13 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
14 Beatrice J. Brickhouse, District Judge

15 Inara Cedrins
16 Chicago, Il

17 Pro se Appellant

18 James Prewitt
19 Sharon Prewitt
20 Albuquerque, NM

21 Pro se Appellees


22                                 MEMORANDUM OPINION

23 CASTILLO, Judge.
 1        Plaintiff appeals pro se from the district court’s dismissal of her complaint for

 2 civil conspiracy and intentional infliction of emotional distress on res judicata and

 3 collateral estoppel grounds. This Court issued a calendar notice proposing summary

 4 reversal. Defendants filed a memorandum in opposition, and Plaintiff filed a

 5 memorandum in support to this Court’s proposed disposition. This Court issued a

 6 second notice of proposed disposition on October 25, 2010, again, proposing summary

 7 reversal. Plaintiff has filed a memorandum in support of this Court’s second proposed

 8 disposition. Defendants, however, have not filed a response to this Court’s second

 9 notice proposing summary reversal, and the time for doing so has run. See Rule 12-

10 210(D)(3) NMRA. As a result, this Court summarily reverses the district court’s order

11 dismissing Plaintiff’s complaint.

12        IT IS SO ORDERED.


13                                         ___________________________________
14                                         CELIA FOY CASTILLO, Judge

15 WE CONCUR:




16 __________________________________
17 CYNTHIA A. FRY, Chief Judge



                                              2
1 __________________________________
2 LINDA M. VANZI, Judge




                                  3